NO. 12-13-00135-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WHISPERING PINES LODGE I, LLP                                  §   APPEAL FROM THE
D/B/A WHISPERING PINES LODGE
AND WHISPERING PINES LODGE, LLC
D/B/A WHISPERING PINES LODGE,
APPELLANTS
                                                          §        COUNTY COURT AT LAW #2
V.

SHARON MORRISON,
APPELLEE                                                 §         GREGG COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants have filed a motion to dismiss this appeal. Because Appellants have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
Opinion delivered June 19, 2013.
Panel consisted of Worthen, C.J., Griffith, J. and Hoyle, J.




                                                    (PUBLISH)
                             COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                    JUDGMENT

                                     JUNE 19, 2013


                                 NO. 12-13-00135-CV

                 WHISPERING PINES LODGE I, LLP D/B/A
       WHISPERING PINES LODGE AND WHISPERING PINES LODGE, LLC
                    D/B/A WHISPERING PINES LODGE,
                               Appellants
                                  V.
                          SHARON MORRISON,
                                Appellee

                          Appeal from the County Court at Law #2
                    of Gregg County, Texas. (Tr.Ct.No. 2011-1549-CCL2)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.